BATTS, Circuit Judge.
John Quincy Adams was indicted for stealing from the mail. The indictment was presented on the I6th of March, 1916. It charges that:
“Heretofore, to wit, on the first day of November, A. D. 1916, at or near Attalla, in the county of Etowah, state of Alabama, the defendant did steal,” ■etc.
Among the several attacks on the indictment is a demurrer presenting the point that it charges the commission of the offense at an im.possible date. The indictment recites that the offense was committed “heretofore”; it states definitely that a definite thing was done; it recites that the package containing the registered matter alleged to have been stolen was mailed at New Orleans, on November 6, 1915, labeled “New York City”; that the bag was being carried by the post ■office establishment; that it came into possession of defendant as a railway postal clerk; that while it was being so forwarded it was stolen. There could be no question about the date intended. The use of 1916, instead of 1915, is a manifest clerical error. It is an error of a kind that occurs in thousands of writings every year. The indict-' ment sufficiently identifies the offense, if it should ever be necessary to make a plea of former jeopardy. The defendant was given ample notice of the particular charge to which he was called upon to offer a defense. He has suffered no loss; been put to no disadvantage; been deprived of no right.
*831Defendant cites many authorities in support of his demurrer. It may he that the facts above detailed, showing clearly the character of the error, differentiate this case from the cases cited by defendant. If the difference does not exist, then we are not inclined to follow the authorities. A manifest clerical error in an indictment, resulting in no harm fa> the defendant, should not be permitted to defeat or retard justice. The demurrer was properly overruled.
Other objections to the indictment are technical; lacking substance.
The judgment is affirmed.